NOTICE                                                                   FILED
This Order was filed under          2022 IL App (4th) 210460-U                      May 16, 2022
Supreme Court Rule 23 and is                                                        Carla Bender
not precedent except in the                NO. 4-21-0460                        4th District Appellate
limited circumstances allowed                                                         Court, IL
under Rule 23(e)(1).               IN THE APPELLATE COURT

                                            OF ILLINOIS

                                        FOURTH DISTRICT


  THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
             Plaintiff-Appellee,                               )      Circuit Court of
             v.                                                )      Vermilion County
  ERIC WILLIAMS,                                               )      No. 14CF402
             Defendant-Appellant.                              )
                                                               )      Honorable
                                                               )      Derek J. Girton,
                                                               )      Judge Presiding.



                  JUSTICE HARRIS delivered the judgment of the court.
                  Presiding Justice Knecht and Justice Steigmann concurred in the judgment.

                                               ORDER
 ¶1      Held: The appellate court affirmed, holding that defendant failed to establish that he was
               prejudiced by his failure to raise his fitness claim in his initial postconviction
               petition.

 ¶2               Defendant, Eric Williams, was convicted of aggravated criminal sexual assault

 and sentenced to 39 years’ imprisonment. On direct appeal, the appellate court affirmed his

 conviction. People v. Williams, 2018 IL App (4th) 150745-U, ¶ 38. Defendant filed an initial

 postconviction petition, which was summarily dismissed. The summary dismissal of the petition

 was affirmed on appeal. People v. Williams, 2019 IL App (4th) 160321-U, ¶ 24. Defendant filed

 a motion for leave to file a successive postconviction petition, which is the subject of the instant

 appeal. The trial court denied defendant leave to file his successive petition. Defendant appeals,
arguing that he established cause and prejudice with regard to his claim that he was unfit to stand

trial and received ineffective assistance of trial counsel. We affirm.

¶3                                      I. BACKGROUND

¶4             Following a trial in 2015, a jury found defendant guilty of two counts of

aggravated criminal sexual assault (720 ILCS 5/11-1.30(a)(1), (2) (West 2014)).

¶5             A presentence investigation report (PSI) was prepared. Regarding defendant’s

physical and mental health history, the PSI stated:

               “The defendant reported he receives social security for depression. He indicated

               he has been diagnosed with diabetes and paranoid schizophrenia. The defendant

               has been prescribed medications but has not been taking them stating, ‘I felt like it

               was the wrong one (medication).’ The defendant stated he has been treated at

               Crosspoint and North Point Health and Wellness in Minneapolis, Minnesota.

               Verification has been requested but has not been received.”

¶6             Records from the Minnesota Department of Corrections were attached to the PSI.

Documentation from 2013 indicated that defendant presented with mood instability, paranoia,

and hallucinations. The records indicated that defendant’s stability had improved with

medication. The records stated that defendant was taking Zocor, glucophage, Elavil, Loxitane,

and Effexor at that time. Another document indicated that defendant had no psychological

concerns in 2012 when the document was created, but it stated that a “screen” defendant

completed in 2006 indicated that he had “psychiatric concerns.”

¶7             A sentencing hearing was held, and the trial court sentenced defendant to 39

years’ imprisonment on one count of aggravated criminal sexual assault. The court sentenced




                                                -2-
defendant to 30 years’ imprisonment on the second count but ordered that it was to merge with

the first count.

¶8                 On direct appeal, defendant argued that the trial court erred in restricting defense

counsel’s direct examination of a defense witness. Williams, 2018 IL App (4th) 150745-U, ¶ 28.

We affirmed the judgment of the trial court. Id. ¶ 38.

¶9                 On April 13, 2016, while defendant’s direct appeal was pending, defendant,

pro se, filed a postconviction petition in the trial court. In the petition, defendant argued that his

constitutional rights were violated in that witnesses were permitted to testify falsely at his trial,

and the State failed to correct this perjured testimony. On April 18, 2016, the trial court

dismissed the postconviction petition, finding that there had been no violation of defendant’s

constitutional rights.

¶ 10               Defendant subsequently wrote a letter to the trial court, requesting to withdraw his

postconviction petition. The letter was dated April 19, 2016, and was filed on April 26, 2016.

Defendant sent a second letter to the court which was dated April 26, 2016, and filed on May 2,

2016. In the second letter, defendant requested that the court clerk file a notice of appeal

concerning the dismissal of his postconviction petition. Defendant sent a third letter to the court,

which was dated April 29, 2016, and filed on May 2, 2016. In the third letter, defendant stated

that he had filed a “hurried” version of his postconviction petition. Defendant stated he wished to

withdraw his petition because he was misguided by jailhouse lawyers, illiterate, and on

psychotropic medication for hearing voices. Defendant stated that he did not know what he was

doing, was in no position to waive anything concerning his direct appeal, and wished to speak to

someone about the error.




                                                   -3-
¶ 11            Defendant appealed the dismissal of his postconviction petition, arguing that the

trial court erred in failing to (1) characterize his third letter as a motion to reconsider the

summary dismissal of his postconviction petition and (2) determine whether there was a

bona fide doubt as to his fitness to participate in the postconviction proceedings. Williams, 2019

IL App (4th) 160321-U, ¶ 4. We affirmed the judgment of the trial court. Id. ¶ 24.

¶ 12            On July 9, 2020, defendant, pro se, filed a motion for leave to file a successive

postconviction petition. Defendant asserted that there was cause for his failure to bring his claim

in original postconviction petition because he was illiterate, schizophrenic, and on psychiatric

medication for hearing voices. Defendant asserted that he was experiencing psychotic episodes at

the time he filed his initial postconviction petition. With regard to prejudice, defendant asserted:

                        “There is prejudice resulting from the failure to bring the claim earlier

                because the claim so infected my judgment of conviction that my conviction or

                sentence violated due process [citation]. Competency to stand trial. Defendant had

                a statutory right to personally demand a jury determination of fitness. The court

                should review the determination for an abuse of discretion. Based on my

                presentence report the trial court already knew that Mr. Williams had a prior

                diagnosis of schizophrenia and a history of delusions. [Defense counsel] did

                nothing to bring this to the trials court [sic] attention.”

Defendant also argued that a speedy trial continuance by his counsel prejudiced him and

constituted ineffective assistance of counsel.

¶ 13            On May 7, 2021, defendant filed a motion to amend his successive postconviction

petition, asserting that medical records relating to an injury to his hand had never been presented

to the court. He attached the records to his motion.



                                                  -4-
¶ 14           On May 10, 2021, a docket entry indicates that the trial court denied defendant’s

motion for leave to file a successive postconviction petition on the basis that defendant failed to

establish cause for failing to bring the claim in his initial postconviction petition. The court stated

that defendant’s mental health was known to trial counsel and the court at the time of his direct

appeal and initial postconviction petition. This appeal followed.

¶ 15                                       II. ANALYSIS

¶ 16           On appeal, defendant argues that the trial court erred in denying him leave to file

a successive postconviction petition because he established cause for failing to raise his claim

that he was unfit to stand trial in his initial postconviction petition when he alleged that he was

suffering from a psychotic episode and did not know what he was doing when he filed his initial

petition. Defendant argues that he established prejudice “when he alleged he was unfit to stand

trial and his counsel was ineffective for failing to request a fitness hearing.”

¶ 17           Section 122-1(f) of the Post-Conviction Hearing Act (725 ILCS 5/122-1(f) (West

2020)) provides that only one postconviction petition may be filed without leave of court. “Leave

of court may be granted only if a petitioner demonstrates cause for his or her failure to bring the

claim in his or her initial post-conviction proceedings and prejudice results from that failure.” Id.

“Cause” is shown “by identifying an objective factor that impeded [the petitioner’s] ability to

raise a specific claim during his or her initial post-conviction proceedings.” Id. “Prejudice” is

shown “by demonstrating that the claim not raised during [the] initial post-conviction

proceedings so infected the trial that the resulting conviction or sentence violated due process.”

Id.

¶ 18           When seeking leave to file a successive postconviction petition, a defendant need

not establish cause and prejudice conclusively. People v. Smith, 2014 IL 115946, ¶ 29. Rather, a



                                                 -5-
motion for leave to file a successive petition will meet the requirements of section 122-1(f) of the

Act if it adequately alleges facts demonstrating cause and prejudice. Id. ¶ 34. “In other words, the

[trial] court must determine whether defendant has made a prima facie showing of cause and

prejudice.” People v. Bailey, 2017 IL 121450, ¶ 24. “To meet the cause-and-prejudice test for a

successive petition requires the defendant to ‘submit enough in the way of documentation to

allow a circuit court to make that determination.’ ” Smith, 2014 IL 115946, ¶ 35 (quoting People

v. Tidwell, 236 Ill. 2d 150, 161 (2010)).

¶ 19           “[L]eave of court to file a successive postconviction petition should be denied

when it is clear, from a review of the successive petition and the documentation submitted by the

petitioner, that the claims alleged by the petitioner fail as a matter of law or where the successive

petition with supporting documentation is insufficient to justify further proceedings.” Id. “The

denial of a defendant’s motion for leave to file a successive postconviction petition is reviewed

de novo.” Bailey, 2017 IL 121450, ¶ 13. “We may affirm on any basis supported by the record if

the judgment is correct.” People v. Smith, 2013 IL App (4th) 110220, ¶ 21.

¶ 20           “Due process bars the prosecution of an unfit defendant.” People v. Brown, 236

Ill. 2d 175, 186 (2010). “A defendant is presumed to be fit to stand trial or to plead, and be

sentenced. A defendant is unfit if, because of his mental or physical condition, he is unable to

understand the nature and purpose of the proceedings against him or to assist in his defense.” 725

ILCS 5/104-10 (West 2020). “Although a defendant’s fitness is presumed by statute [citation],

the circuit court has a duty to order a fitness hearing, sua sponte, any time a bona fide doubt

arises regarding a defendant’s ability to understand the nature and purpose of the proceedings or

assist in his defense.” People v. Sandham, 174 Ill. 2d 379, 381 (1996).




                                                -6-
¶ 21            In the instant case, even assuming that defendant has adequately demonstrated

cause for failing to raise his fitness claim in his initial postconviction petition, he has failed to

show prejudice. That is, based on the record in this case and the allegations in the motion for

leave to file a successive postconviction petition, we cannot say that trial counsel’s failure to

request a fitness hearing so infected the underlying proceedings that defendant’s conviction or

sentence violated due process. Neither the trial record nor the allegations in the motion for leave

to file a successive postconviction petition reflect that defendant was unable to understand the

nature and purpose of the proceedings against him or to assist in his defense at the time of trial or

sentencing.

¶ 22            In his motion for leave to file a successive postconviction petition, defendant

alleged only that the PSI indicated that he had a prior diagnosis of schizophrenia and a history of

delusions and that defense counsel failed to bring this to the trial court’s attention. He did not

allege, either in an affidavit or in the motion for leave to file a successive petition, that he was

experiencing psychiatric symptoms at the time of his trial or sentencing proceedings that

interfered with his ability to understand the proceedings or assist in his defense. The 2013

records by the Minnesota Department of Corrections reflect defendant was experiencing

psychiatric symptoms at a time he was not taking his medication. However, defendant’s trial and

sentencing were held two years later in 2015. Thus, the Minnesota records do not support

defendant’s argument he was unfit at the time he was tried and sentenced in the present case.

¶ 23            Regarding the PSI prepared in this case, it states only the following regarding

defendant’s mental health: “The defendant reported he receives social security for depression. He

indicated he has been diagnosed with diabetes and paranoid schizophrenia. The defendant has

been prescribed medications but has not been taking them stating ‘I felt like it was the wrong one



                                                  -7-
(medication).’ ” Defendant’s statements in the PSI do not specify whether the referenced

medication had been prescribed to treat his psychiatric conditions, diabetes, or some other

medical condition. Also, the PSI does not indicate defendant was experiencing any psychotic

symptoms as a result of not taking his medication. Moreover, nothing in either the record or the

allegations in the motion for leave to file a successive postconviction petition indicated that

defense counsel had reason to believe that defendant could not understand the nature and purpose

of the proceedings against him or lacked the ability to assist in his defense.

¶ 24            Thus, we find that defendant has failed to show that he was prejudiced by his

failure to bring his fitness claim in his initial postconviction petition, as there is nothing in either

the allegations in the motion for leave to file a successive postconviction petition or the record

that “would cause us to question the general statutory presumption of fitness.” People v. Holman,

191 Ill. 2d 204, 212 (2000). We conclude that defendant’s allegations and supporting

documentation are insufficient to justify further proceedings. See Smith, 2014 IL 115946, ¶ 35.

¶ 25                                     III. CONCLUSION

¶ 26            For the reasons stated, we affirm the trial court’s judgment.

¶ 27            Affirmed.




                                                  -8-